Decree, so far as appealed from, affirmed, with costs to the respondent, Guaranty Trust Company of New York, as trustee, et cetera, payable out of the trust funds. No opinion. Present ■— Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Martin, P. J., dissents and votes to reverse on the ground that the trustee has no right of setoff; further, that the stock dividends are to be treated as principal in accordance with section 17-a of the Personal Property Law, there being no provision in the will to the contrary. [178 Mise. 1029.]